UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: X Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period July 1, 2014 to September 30, 2014 Date of Report (Date of earliest event reported): February 6, 2015 Commission File Number of securitizer: 001-32216 Central Index Key Number of securitizer: Nathan Reese (646) 216-2366 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [X] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [ ] Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure. New York Mortgage Trust, Inc. (the “Securitizer”) acted as the sponsor for the following series of asset-backed securities held by non-affiliates of the Securitizer during the Reporting Period: New York Mortgage Trust 2005-1, Mortgage-Backed Notes, Series 2005-1 New York Mortgage Trust 2005-2, Mortgage-Backed Notes, Series 2005-2 New York Mortgage Trust 2005-3, Mortgage-Backed Notes, Series 2005-3 New York Mortgage Trust 2006-1, Mortgage-Backed Securities, Series 2006-1 RB Commercial Trust 2012-RS1, Asset-Backed Notes, Series 2012-RS1 New York Mortgage Securitization Trust 2012-1, Securitization Securities, Series 2012-1 NYMT Residential 2012-RP1, LLC, Asset-Backed Notes, Series 2012-RP1 NYMT Residential 2013-RP1, LLC, Asset-Backed Notes, Series 2013-RP1 NYMT Residential 2013-RP2, LLC, Asset-Backed Notes, Series 2013-RP2 NYMT Residential 2013-RP3, LLC, Asset-Backed Notes, Series 2013-RP3 New York Mortgage Securitization Trust 2013-1, Securitization Securities, Series 2013-1 There is no activity to report for such asset-backed securities under the requirements of Rule 15Ga-1(a) for the Reporting Period . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEW YORK MORTGAGE TRUST, INC. (Securitizer) Date: February 6, 2015 By: /s/ Nathan Reese Nathan Reese Vice President and Secretary
